Citation Nr: 1429306	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  05-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic nasal septal deviation.  


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Montgomery, Alabama RO.  In December 2009, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  This matter was previously before the Board in May 2010 and October 2011 when it was remanded for additional development.  


FINDING OF FACT

The Veteran's nasal septal deviation is assigned a 10 percent rating, the maximum rating available under Diagnostic Code 6502, and there are no exceptional circumstances.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic nasal septum deviation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The notice requirements were accomplished in October 2003 and September 2008 letters.  The letters notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The September 2008 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Most recently, a May 2014 supplemental statement of the case (SSOC) readjudicated the matter after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment and pertinent post-service records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  His service and post-service treatment records, VA examination reports, and lay statements have been obtained.  VA has associated with the claims folder records of his VA outpatient treatment.  He was also afforded three VA examinations in December 2003, May 2007 and July 2012 that the Board finds cumulatively are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail and support all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  He has not reported that his nasal septum deviation has worsened since the July 2012 examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Further, there has been substantial compliance with the Board's remand directives as the RO provided the most recent examination and issued a SSOC.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran contends that a rating in excess of 10 percent is warranted for his disability.  As the RO has pointed out, his chronic nasal septal deviation has already been assigned the maximum schedular rating available under Diagnostic Code 6502.  Further, private and VA treatment records and examination reports reflect mild septal deviation and no obstruction of the nose at any point during the appeal.  As such, there is no schedular basis for a higher rating for this disability.  

As to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's nasal septal deviation.  He has not asserted any symptoms related to his nasal septal deviation that are not contemplated by the applicable rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not before the Board as an August 2008 rating decision awarded such benefit, and there is no evidence that his nasal septal deviation renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for chronic nasal septal deviation is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


